 



         

Exhibit 10.7

FRANKLIN BANK CORP.
NONQUALIFIED STOCK OPTION AGREEMENT
(2004 Long-Term Incentive Plan)

     This NonQualified Stock Option Agreement (“Option Agreement”) is between
Franklin Bank Corp., a Delaware corporation (the “Company”), and             
(the “Participant”).

W I T N E S S E T H:

     The Company has heretofore adopted the Franklin Bank Corp. 2004 Long-Term
Incentive Plan (the “Plan”) to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock plan providing incentives directly related to increases in Company
shareholder value (the Company and its Subsidiaries collectively hereinafter
referred to as the “Company”). The Company, acting through a committee of its
Board of Directors that is administering the Plan pursuant to Section 2 thereof
(“Committee”), has determined that its interest will be advanced by the issuance
to the Participant of a NonQualified Stock Option under the Plan. Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Plan.

     NOW THEREFORE, for and in consideration of these premises it is agreed as
follows:

     1. Stock Option. Subject to the terms and conditions contained herein, the
Company, effective as of                  (the “Grant Date”), hereby grants to
Participant the right and option (“Stock Option”) to purchase from the Company
                 shares of the Company’s common stock, $.01 par value (“Common
Stock”), at a price of $           share (“Option Price”), which is deemed to be
not less than the Fair Market Value of the Common Stock as of the Grant Date.

     2. Option Term. Unless otherwise provided for herein, the Stock Option may
be exercised by Participant in whole or in part at any time during
                 (“Option Term”) beginning on the Grant Date, subject to the
limitation that said Stock Option shall not vest and become exercisable for more
than a portion of the aggregate number of shares offered by the Stock Option as
determined by Participant’s number of full years of service or employment with
the Company from the Grant Date to the date of such exercise, in accordance with
the following schedule:

-1-



--------------------------------------------------------------------------------



 



     
Number of Full Years of
Employment or Service
from the Grant Date
  Cumulative Percentage of
Total Shares Granted that are
Vested/May be Purchased
 
   
 
 
 
 

   

  In the event of a Change in Control, the Stock Option shall become fully
exercisable and vested.

     3.    Method of Exercise. The Stock Option may be exercised, in whole or in
part, to the extent vested, at any time during the Option Term by giving written
notice of exercise to the Company specifying the number of shares of Common
Stock subject to the Stock Option to be purchased. Such notice shall be
accompanied by payment in full of the Option Price by certified or bank check or
such other instrument as the Company may accept. If approved by the Committee,
payment, in full or in part, may also be made in the form of unrestricted Common
Stock (by delivery of such shares or by attestation) already owned by the
Participant of the same class as the Common Stock subject to the Stock Option
(based on the Fair Market Value of the Common Stock on the date the Stock Option
is exercised). If approved by the Committee, to the extent permitted by
applicable law, payment in full or in part may also be made by delivering a
properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the Option Price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. No shares of Common
Stock shall be delivered until full payment therefor has been made. Except as
otherwise provided in Section 5(m) of the Plan, the Participant shall have all
of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to such Stock Option (including, if applicable, the
right to vote the shares and the right to receive dividends), when the
Participant has given written notice of exercise, has paid in full for such
shares and, if requested by the Company, has given the representation described
in Section 15(a) of the Plan.

As promptly as practicable after receipt of such written notice of exercise,
payment in full of the Option Price and receipt of Participant’s representation
as described in Section 15(a) of the Plan, if such representation is requested
by the Company, the Company shall deliver to the Participant certificates for
the number of shares with respect to which the Stock Option has been so
exercised, issued in the Participant’s name or such other name as Participant
directs.

     4.    Nontransferability. Except as may otherwise be provided by the
Committee, the Stock Option shall not be transferable by the Participant other
than by will or by the laws of descent and distribution, any other testamentary
distribution or to such Participant’s children or family members, whether
directly or indirectly or by means of a trust or partnership or otherwise. For
purposes of this Option Agreement, unless otherwise determined by the Committee,
“family member” shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
or any successor thereto. The Stock Option shall be exercisable, subject to the
terms of the Plan, only by the Participant, the guardian or legal representative
of the Participant, or any person to whom the Stock Option is transferred
pursuant

-2-



--------------------------------------------------------------------------------



 



to this paragraph, it being understood that the term “holder” and “Participant”
include such guardian, legal representative and other transferee; provided,
however, that Termination of Employment shall continue to refer to the
Termination of Employment of the original Participant.

     5.    Termination by Death. If the Participant incurs a Termination of
Employment by reason of death, the Stock Option may thereafter be exercised, to
the extent then exercisable, or on such accelerated basis as the Committee may
determine, until the expiration of the Option Term.

     6.    Termination by Reason of Disability. If the Participant incurs a
Termination of Employment by reason of Disability, the Stock Option may
thereafter be exercised by the Participant (or the appointed fiduciary of such
Participant), to the extent it was exercisable at the time of termination, or on
such accelerated basis as the Committee may determine, for a period of one year
from the date of such Termination of Employment or until the expiration of the
Option Term, whichever period is shorter; provided, however, that if the
Participant dies within such period, the Stock Option shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death until the expiration of the Option Term.

     7.    Termination by Reason of Retirement. If the Participant incurs a
Termination of Employment by reason of Retirement, the Stock Option may
thereafter be exercised by the Participant, to the extent it was exercisable at
the time of such Retirement, or on such accelerated basis as the Committee may
determine, for a period of one year from the date of such Termination of
Employment or until the expiration of the Option Term, whichever period is
shorter; provided, however, that if the Participant dies within such period, any
unexercised portion of the Stock Option shall, notwithstanding the expiration of
such period, continue to be exercisable to the extent to which it was
exercisable at the time of death until the expiration of the Option Term.

     8.    Other Termination. If the Participant incurs a Termination of
Employment for Cause, the Stock Option shall thereupon terminate. If the
Participant incurs a Termination of Employment for any reason other than death,
Disability, Retirement or for Cause, the Stock Option, to the extent it was then
exercisable at the time of termination, or on such accelerated basis as the
Committee may determine, may be exercised for the lesser of three months from
the date of such Termination of Employment or the balance of the Option Term;
provided, however, that if the Participant dies within such three-month period,
any unexercised portion of the Stock Option shall, notwithstanding the
expiration of such three-month period, continue to be exercisable to the extent
to which it was exercisable at the time of death until the expiration of the
Option Term.

     9.    Change of Control Termination. In the event the Participant incurs a
Termination of Employment during the 24-month period following a Change in
Control other than (i) by the Company for Cause, (ii) by reason of death,
(iii) by reason of Disability or (iv) by voluntary resignation other than by
reason of an Involuntary Termination, the Stock Option may thereafter be
exercised by the Participant, to the extent it was exercisable at the time of
termination, or on such accelerated basis as the Committee may determine, for
(A) the longer of (1) one year from such date of termination or (2) such other
period as may be provided in the

-3-



--------------------------------------------------------------------------------



 



Plan for such Termination of Employment, or (B) until expiration of the Option
Term, whichever period is shorter.

     10.    Cashing Out of Stock Option. On receipt of written notice of
exercise, the Committee may elect to cash out all or part of the portion of the
shares of Common Stock for which the Stock Option is being exercised by paying
the Participant an amount, in cash or Common Stock, equal to the excess of the
Fair Market Value of the Common Stock over the Option Price times the number of
shares of Common Stock for which the Stock Option is being exercised on the
effective date of such cash-out.

     11.    Change in Control Cash-Out. During the 60-day period from and after
a Change in Control (the “Exercise Period”), the Participant shall have the
right, whether or not the Stock Option is fully exercisable and in lieu of the
payment of the Option Price for the shares of Common Stock being purchased under
the Stock Option and by giving notice to the Company, to elect (within the
Exercise Period) to surrender all or part of the Stock Option to the Company and
to receive cash, within 30 days of such election, in an amount equal to the
amount by which the Change in Control Price per share of Common Stock on the
date of such election shall exceed the Option Price per share of Common Stock
under the Stock Option multiplied by the number of shares of Common Stock
granted under the Stock Option as to which the Participant has elected to
exercise the right set forth in this Section 11.

     12.    Forfeiture of Stock Option. In the event of serious misconduct by
the Participant (including, without limitation, any misconduct prejudicial to or
in conflict with the Company or its Affiliates, or any Termination of Employment
for Cause), or any activity of the Participant in competition with the business
of the Company or any Affiliate of the Company, the Stock Option may, in the
discretion of the Committee, be cancelled, in whole or in part, whether or not
vested. The determination of whether the Participant has engaged in a serious
breach of conduct or any activity in competition with the business of the
Company or any Affiliate of the Company shall be determined by the Committee in
good faith and in its sole discretion. This Section 12 shall have no application
following a Change in Control.

     13.    No Rights as Stockholder. Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by this Option
Agreement until the Stock Option is exercised by written notice and accompanied
by payment as provided in Section 3. Until such time, Participant shall not be
entitled, by virtue of holding this Stock Option, to dividends or to vote at
meetings of the stockholders of the Company. Except as provided in Sections 14
and 15 hereof, no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash or securities or other property) paid or
distributions or other rights granted in respect of any share of Common Stock
for which the record date for such payment, distribution or grant is prior to
the date upon which the Participant shall have become a stockholder as provided
herein above.

     14.    Extraordinary Corporate Transactions. If the Company recapitalizes
or otherwise changes its capital structure, or merges, consolidates, sells all
of its assets or dissolves and such transaction is not a Change in Control (each
of the foregoing a “Fundamental Change”), then thereafter upon the exercise of
any portion of the Stock Option, the Participant shall be entitled to purchase
under the Stock Option, in lieu of the number of shares of Common Stock as to
which the Stock Option shall then be exercisable, the number and class of shares
of stock and securities to which the Participant would have been entitled
pursuant to the terms of the Fundamental Change as if, immediately prior to such
Fundamental Change, the Participant had

-4-



--------------------------------------------------------------------------------



 



been the holder of record of the number of shares of Common Stock as to which
the Stock Option is then exercisable.

     15.    Changes in Capital Structure. The existence of the Stock Option
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
Common Stock or other securities or subscription rights thereto, or any issuance
of notes, bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceedings, whether of a
similar character or otherwise. The issuance by the Company of any other class
of securities which is not Common Stock or convertible into Common Stock shall
not affect the number of shares of Common Stock subject to the Stock Option or
the purchase price per share, unless the Committee shall determine in its sole
discretion than an adjustment is necessary to provide equitable treatment to the
Participant. If the outstanding shares of Common Stock or other securities of
the Company, or both, for which the Stock Option is exercisable, shall at any
time be changed or exchanged by declaration of a stock dividend, stock split, or
combination of shares, the number and kind of shares of Common Stock or other
securities subject to the Plan or subject to the Stock Option, and the Stock
Option price, shall be appropriately and equitably adjusted so as to maintain
the proportionate number of shares or other securities without changing the
aggregate Option Price.

     16.    Representations/Agreements. The Committee may require each person
purchasing or receiving shares pursuant to this Option Agreement to make certain
representations to and agreements with the Company in writing, including,
without limitation, that such person is acquiring the shares without a view to
the distribution thereof.

     17.    Legends on Certificates. The certificates for shares purchased or
received pursuant to this Option Agreement may include any legend required by
law or which the Committee deems appropriate to reflect any restrictions on
transfer.

     18.    Compliance With Laws. Notwithstanding any of the other provisions
hereof, Participant agrees that he or she will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
pursuant to this Option Agreement, if the exercise of the Stock Option or the
issuance of such shares of Common Stock would constitute a violation by the
Participant or by the Company of any provision of any law or regulation of any
governmental authority or any provision of Section 15(a) of the Plan.

     19.    Tax Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to the Stock Option, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Committee, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Stock Option; provided, that not more than the
legally required minimum withholding may be settled with Common Stock. The
obligations of the Company under this Option Agreement and under the Plan shall
be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any

-5-



--------------------------------------------------------------------------------



 



such taxes from any payment otherwise due to the Participant. The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for the settlement of withholding obligations with Common Stock.

     20.    Resolution of Disputes. As a condition of the granting of the Stock
Option hereby, the Participant, his or her legal representatives, heirs,
successors and other transferees agree that any dispute or disagreement which
may arise hereunder shall be determined by the Committee in its sole discretion
and judgment, and that any such determination and any interpretation by the
Committee of the terms of this Option Agreement shall be final and shall be
binding and conclusive, for all purposes, upon the Company, Participant, his or
her legal representatives, heirs, successors and other transferees.

     21.    Notices. Every notice hereunder shall be in writing and shall be
given by registered or certified mail or by fax. All notices of the exercise of
the Stock Option hereunder shall be directed to Franklin Bank Corp., 9800
Richmond Avenue, Suite 680, Houston, Texas 77042, Attention: Corporate
Secretary. Any notice given by the Company to the Participant directed to such
person at their address on file with the Company shall be effective to bind the
Participant and any other person who shall acquire rights hereunder. The Company
shall be under no obligation whatsoever to advise the Participant of the
existence, maturity or termination of any of the Participant’s rights hereunder
and the Participant shall be deemed to have familiarized himself or herself with
all matters contained herein and in the Plan which may affect any of the
Participant’s rights or privileges hereunder.

     22.    Construction and Interpretation. Whenever the term “Participant” is
used herein under circumstances applicable to any other person or persons to
whom the Stock Option may be transferred, the word “Participant” shall be deemed
to include such person or persons. References to the masculine gender herein
also include the feminine gender for all purposes.

     23.    Agreement Subject to Plan. This Option Agreement is subject to the
Plan. The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All definitions of words and terms contained in the Plan shall be
applicable to this Option Agreement.

     24.    Employment Relationship. Employees shall be considered to be in the
employment of the Company as long as they remain employees of the Company or a
parent or subsidiary corporation (as defined in Section 424 of the Code). Any
questions as to whether and when there has been a Termination of Employment and
the cause of such termination shall be determined by the Committee, and its
determination shall be final. Nothing contained herein shall be construed as
conferring upon the Participant (if he or she is an employee) the right to
continue in the employ of the Company, nor shall anything contained herein be
construed or interpreted to limit the “employment at will” relationship between
the Participant and the Company.

     25.    Binding Effect. This Option Agreement shall be binding upon and
inure to the benefit of any successors to the Company and all persons lawfully
claiming under the Participant.

-6-



--------------------------------------------------------------------------------



 



     26.    Governing Law. This Option Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Option Agreement has been executed this           
day of                 , 200___.

            FRANKLIN BANK CORP.
      By:           Name:   Anthony J. Nocella        Title:   CEO and
President        PARTICIPANT                 Name:   

-8-